DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The effective filing date of the instant invention is that of the immediate parent, 17/030195, which is 9/23/2020 there being no support for fall mitigation in any of the earlier filed ancestors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aryananda (pub. no. 20170165145).
Regarding claim 1, Aryananda discloses an apparatus for natural torso and limbs tracking and feedback for electronic interaction with fall protection, comprising: a body harness comprising a first plurality of attachment fixtures for a plurality of tethers, the body harness configured to be worn on the body of a person (“Therefore, a left rope 401 and right rope 402 (left and right in relation to the person) can be redirected by set pulleys 311 and 312 from a horizontal portion of the rope in parallel to the crossbeams 600 into an essentially downward direction to be attached at points 501 and 502 to the harness 500. The ropes 401 and 402 are slightly inclined one to the other in the frontal plane of the person 410 which is due to the fact that the attachment points 501 and 502 are at the pelvis part 520 of the harness 500”, [0040]; “The harness 500 with pelvis part 520 and e.g. four attachment points 501, 502 for rope sections 426 and 427 being combined into a left rope 401 and right rope 402 just below the pulleys 311 and 312 allows for a secure positioning of the person 410 in the apparatus with its frontal plane above the axis 215 of the driven wheels”, [0045]); 

a support structure comprising a second plurality of attachment fixtures for the plurality of tethers (“FIG. 1 shows a schematic front view of an apparatus 100 for gait training according to an embodiment of the invention with a person 410 attached to the apparatus 100. The apparatus 100 has a frame comprising a left column 101 and a right column 102 (left and right in relation to the person using the apparatus) connected together in the upper part of the frame through two crossbeams 600 connecting the two columns 101 and 102 in a predetermined distance one from the other creating the space for accommodating the person 410”, [0033]; see also [0075]); 

one or more sensors configured to detect a movement of the body harness and transmit the data regarding the detected movement to a computing device (“When the person 410 strives to walk forward and as such is leaving the plane 420 above axis 215 sensors detect this movement and via a control unit 900 give control signals to the drive unit 210 which then drive wheels 211 and 

and the plurality of tethers, each tether comprising a line with a first end being affixed to one of the first plurality of attachment fixtures on the body harness and with a second end being affixed to one of the second plurality of attachment fixtures on the support structure (ropes 401 & 402; see [0040] & [0045]), the plurality of tethers being configured to support all of, or a portion of, the body weight of the person in the body harness from the support structure if the body harness falls below a threshold height (“In the context of the present invention the support of the user's weight can also be at least partial. It can also be Zero or almost Zero during normal walking activities. Then the harness attachment is a safety support if the user would trip, stumble and/or fall; in such a case the weight support will raise until the entire body weight”, [0008]).
Regarding claim 2, Aryananda discloses the second end of each tether may be attached to higher or lower attachment fixtures on the support structure to adjust for height variance of different persons (“FIG. 10 shows a schematic diagram of an apparatus 100 for gait training depicting an arrangement of the frame and ropes 401 and 402 in connection with telescoping mechanisms for adjustment according to another embodiment of the invention. Telescoping adjustments 601 and 602 are provided to allow approaching the bases 201 and 202 one towards the other while providing one single relief mechanism 400. Further vertical telescoping adjustments 611 and 612 are provided to allow an adjustment of the height of the apparatus 100. Said adjustment cannot only be provided to allow an adaptation of the apparatus to shorter or taller persons 401, but it can also be used in the context of a patient lift”, [0062]; higher or lower attachment features are the telescoping adjustments 601 and 602 in extended or compressed forms respectively; see also [0068]).
Regarding claim 3, Aryananda discloses the attachment fixtures on the support structure are adjustable to adjust for height variance of different persons ([0062]; see also [0068]).
Regarding claim 4, Aryananda discloses one or more of the plurality of sensors are strain sensors incorporated into the attachment fixtures of the body harness (“FIG. 4 shows a 
Regarding claim 11, Aryananda discloses exercise equipment to which the support structure is attached (“FIG. 16 shows a schematic diagram of an apparatus for gait training depicting another arrangement of the frame and ropes in connection with a weight relief mechanism according to another embodiment of the invention, wherein the apparatus 100 is placed over a treadmill 290. In fact, FIG. 16 shows a schematic diagram of the "upper" components of an apparatus 100 for gait training that is placed over a treadmill 290 as fixed basis. As this allows for gait training without moving around, the drive units are not used for moving the apparatus around, but instead drive the treadmill belt, not specifically shown but 
Regarding claim 12, Aryananda discloses exercise equipment is a treadmill comprising a base and a belt ([0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aryananda (pub. no. 20170165145) in view of Byron et al. (pub. no. 20170215802).
Regarding claims 5 and 6, it is noted that Aryananda does not disclose strain sensors in the tethers or attachment fixture.   Byron however, teaches that strain sensors can be used instead of a linear displacement sensor to detect position (“In the embodiment of FIG. 4, the force sensing device 140 can include an elastic element 142 and a position sensor 144. The elastic element 142 has a longitudinal axis 145. The elastic element 142 is depicted as a coiled spring, 
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Aryananda and Byron are directed to devices that detect the position of a component.  To use a strain sensor instead of a linear position sensor would be to substitute one known element for another to obtain predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Aryananda invention to use strain sensor instead of the linear displacement sensors.  To do so would allow the customization of the device to operate outdoors in inclement weather.
Allowable Subject Matter
Claims 7-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.” Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers. Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file. An incorrect document description for a particular file may potentially delay processing of the application. A complete listing of all document codes currently supported in EFS-Web is available at http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls.
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code. An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at www.uspto.gov/learning-and-resources/fees-and-payment.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715